Exhibit 10.31

 

FIRST AMENDMENT TO PERSONAL SERVICE AND EMPLOYMENT AGREEMENT

 

This First Amendment to Personal Service and Employment Agreement (“the
Agreement”) is made and entered into effective as of March 14, 2006 (“Execution
Date”), by and between LANDRY’S RESTAURANTS, INC., a Delaware Corporation (“The
Company”) and Tilman J. Fertitta, an individual, (“Fertitta”).

 

WHEREAS, on or about January 1, 2003, the Company and Fertitta entered into a
Personal Service and Employment Agreement (“Employment Agreement”); and

 

WHEREAS, the term of the Employment Agreement was for five years; and

 

WHEREAS, the Company agreed during the term to grant to Fertitta stock options
in an amount no less than what Fertitta received in stock options granted for
the three fiscal years prior to 2003 at a price equal to the fair market value
of the common stock of the Company at the time of the grant; and

 

WHEREAS, the total number of stock options granted to Fertitta for the three
fiscal years prior to 2003 was 800,000 stock options; and

 

WHEREAS, the Company issued to Fertitta in 2004, 250,000 stock options; and

 

WHEREAS, the Company owes to Fertitta at least 550,000 stock options under the
terms of the Employment Agreement; and

 

WHEREAS, the Compensation Committee (“Committee”) of the Board of Directors of
the Company has determined that it is in the Company’s best interest to issue to
key employees of the Company restricted stock grants in lieu of stock options;
and

 

WHEREAS, the Committee retained a compensation consultant to advise the
Committee concerning the number of shares of restricted stock in the Company
that are equivalent to a stock option grant owed to a key employee (“the
Exchange Ratio”); and

 

WHEREAS, the compensation consultant issued an opinion that the Exchange Ratio
should be .5 shares of restricted stock for every 1 stock option owed by the
Company;

 

WHEREAS, based upon the recommendation of the compensation consultant, which was
adopted by the Committee and the Board of Directors of the Company, the Company
desires to issue to Fertitta 275,000 shares of restricted stock in the Company
in lieu of its obligation to issue 550,000 stock options;

 

NOW, THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

 

  1. The Company’s obligation to issue to Fertitta 550,000 stock options under
the Employment Agreement is hereby terminated.

 

  2.

The Company agrees to grant restricted stock to Fertitta in the amount of
275,000 shares, to be issued on or within ten days from the Execution Date of
this Agreement in accordance with the terms of the Restricted Stock Grant
Agreement executed of even date herewith. The restricted shares shall vest seven
years from



--------------------------------------------------------------------------------

 

the date of the grant. All shares issuable to Fertitta upon vesting shall be
registered pursuant to applicable federal securities laws.

 

  3. Except as provided hereinabove, all other terms of the Employment Agreement
by and between the Company and Fertitta shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set out above.

 

LANDRY’S RESTAURANTS, INC. By:      

/s/ Joe Max Taylor

   

Joe Max Taylor

Chairman Compensation Committee

Employee:  

/s/ Tilman J. Fertitta

   

Tilman J. Fertitta